In a negligence action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Orange County (Patsalos, J.), dated March 29, 1988, as granted the motion of the defendant Cecil Gameray for summary judgment dismissing the complaint as against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
*551Once the defendant Cecil Gameray made a prima facie showing that he was entitled to summary judgment, the burden shifted to the plaintiff to produce sufficient evidentiary proof in admissible form to show that there indeed existed genuine triable issues of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). This he failed to do. Bald, conclusory allegations, even if believable, are not enough to defeat a motion for summary judgment (see, Mayer v McBrunigan Constr. Corp., 105 AD2d 774). Moreover, under the circumstances of this case, the mere hope by the plaintiff that he might be able to uncover some evidence during the discovery process was insufficient to deny summary judgment to the defendant Gameray (see, CPLR 3212 [f]; Kennerly v Campbell Chain Co., 133 AD2d 669). Bracken, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.